Citation Nr: 9907786	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-11 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sinus problems due 
to an undiagnosed illness.

2.  Entitlement to service connection for adjustment disorder 
claimed as fatigue, memory loss, sleep disturbance, mood 
swings, and depression due to an undiagnosed illness.

3.  Entitlement to service connection for tension headaches 
due to an undiagnosed illness.

4.  Entitlement to service connection for muscle and joint 
pain due to an undiagnosed illness.

5.  Entitlement to service connection for shortness of breath 
due to an undiagnosed illness.

6.  Entitlement to service connection for diarrhea and 
abnormal weight loss due to an undiagnosed illness.

7.  Entitlement to service connection for chest pain due to 
an undiagnosed illness.

8.  Entitlement to service connection for a menstrual 
disorder due to an undiagnosed illness.

9.  Entitlement to service connection for residuals of 
hepatitis.

10.  Entitlement to an increased (compensable) original 
rating for chronic low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
February 1997.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which established entitlement to 
service connection for chronic low back pain and assigned 
that disability a noncompensable original disability rating.  
This appeal also arises from an April 1998 rating decision 
which denied entitlement to service connection for a variety 
of disabilities, claimed as due to an undiagnosed illness.


REMAND

The United States Court of Veterans Appeals has held that VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The Board feels that a VA examination would be useful in 
providing the specific information required to evaluate 
whether the veteran may have disabilities due to an 
undiagnosed illness such that service connection may be 
granted.  The Board also feels that an additional examination 
is needed to determine the current extent and severity of the 
veteran's low back disability and to determine whether there 
is any additional disability due to pain caused by that 
disability.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for the VA examinations listed below.  
The claims folder and a copy of this 
remand should be made available to and be 
reviewed by the examiners prior to the 
examination.  Specifically the examiners 
should provide the following information:

a)  All examiners should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
reports that such review has been 
conducted.

b)  The veteran should be scheduled 
for a VA spine examination.  The 
spine examiner should provide full 
ranges of motion, both active and 
passive of the veteran's lumbar 
spine as measured in degrees.  The 
examiner should also state whether 
there is any additional limitation 
of motion, excess motion, 
incoordination, fatigability, or 
pain on motion caused by the 
veteran's low back disability  The 
examiner should state whether or not 
any of the following signs is shown.  
For each sign requested, the 
examiner should specifically state 
whether or not shown, and if shown 
should provide an opinion as to the 
severity and frequency:

1)  pain on motion 
characteristic of lumbosacral 
strain;
2)  muscle spasm on extreme 
forward bending;
3)  or unilateral loss of 
lateral spine motion in the 
standing position;
4)  listing of the spine to the 
opposite side;
5)  positive Goldthwait's sign;
6)  marked limitation of 
forward bending in the standing 
position;
7)  loss of lateral motion with 
osteo-arthritis changes;
8)  narrowing or irregularity 
of joint space;
9)  abnormal mobility on forced 
motion;
10)  recurring attacks of 
intervertebral disc syndrome 
(if so, the examiner should 
state the frequency of the 
attacks and the relief);
11)  persistent symptoms 
compatible with sciatic 
neuropathy;
12)  pain characteristic of 
intervertebral disc syndrome;
13)  demonstrable muscle spasm;
14)  absent ankle jerk;
15)  neurological findings 
appropriate to    the site of a 
diseased disc ; and
16)  ankylosis of the lumbar 
spine.

c)  The veteran should be scheduled 
for a VA general medical examination 
for her claimed disability as a 
result of an undiagnosed illness, 
manifested by claimed symptoms of 
sinus problems, fatigue, memory 
loss, sleep disturbance, moodswings, 
depression, headaches, muscle or 
joint pain, shortness of breath, 
diarrhea, abnormal weight loss, 
chest pain, menstrual disorder, and 
residuals of hepatitis.  The RO 
should inform the veteran of the 
consequences of failing to report 
for the scheduled examination.  The 
examiner should be requested to 
address each of the veteran's 
alleged signs or symptoms 
individually, providing an opinion 
as to whether or not there are any 
clinical, objective indications of 
these symptoms.  If such objective 
evidence is present, the examiner 
should provide a description of the 
evidence or indications.  
Furthermore, for each and every 
symptom alleged by the veteran, 
(sinus problems, fatigue, memory 
loss, sleep disturbance, moodswings, 
depression, headaches, muscle or 
joint pain, shortness of breath, 
diarrhea, abnormal weight loss, 
chest pain, menstrual disorder, and 
residuals of hepatitis), the 
examiner should provide an opinion 
as to whether the symptom is 
attributable to a "known" clinical 
diagnosis, in light of the medical 
history and examination findings.  
If so, the examiner should identify 
the diagnosed disorder, explain the 
basis for the diagnosis, and render 
an opinion as to the etiological 
basis of the diagnosed disorder and 
its date of onset.  The examiner 
should specifically state if any of 
the alleged symptoms are not 
objectively shown.  All necessary 
tests and studies should be 
performed and the findings then 
reported in detail.  If specialist 
examinations are appropriate to rule 
out known diagnoses, such 
examination(s), i.e. orthopedic, 
neurology, digestive, gynecological, 
should be scheduled.  VBA Circular 
20-92-29 (July 2, 1997).  The claims 
folder, a copy of 38 C.F.R. § 3.317, 
and a copy of this REMAND shall be 
made available to the examiner(s) 
prior to the examination(s).

d)  In addition to the above 
examinations, the veteran should be 
scheduled for a VA mental disorders 
examination.  The examiner should 
provide a full multiaxial diagnosis 
pursuant to the Diagnostic and 
Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV) 
of the American Psychiatric 
Association.  If the veteran is 
found to have a mental disorder, the 
examiner should specifically state 
whether or not any of the following 
symptoms is present, and if so, 
whether that symptom is the result 
of any mental disorder:

1)  sinus complaints;
2)  fatigue;
3)  memory loss;
4)  sleep disturbance;
5)  moodswings;
6)  depression;
7)  headaches;
8)  muscle or joint pain;
9)  shortness of breath;
10)  diarrhea;
11)  abnormal weight loss;
12)  chest pain;
13)  menstrual disorder

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination reports.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, she and her representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon her claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 2 -


